Exhibit 10.4

 

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

 

FIFTH AMENDMENT TO RESEARCH COLLABORATION AND LICENSE

AGREEMENT DATED MAY 31, 1991

 

This Fifth Amendment (“Fifth Amendment”), entered into this 8th day of
September, 2005 (“Amendment Effective Date”), between Merck & Co., Inc.
(“MERCK”) and Vical Incorporated (“VICAL”), amends the Research Collaboration
and License Agreement between MERCK and VICAL dated May 31, 1991, as previously
amended on April 27, 1994, December 13, 1995, November 3, 1997 and August 20,
2003 (such August 20, 2003 amendment referred to as the “Fourth Amendment”)
(collectively, including all amendments, the “Agreement”).

 

RECITALS:

 

WHEREAS, pursuant to the Agreement, MERCK obtained an exclusive license under
VICAL PATENT RIGHTS and VICAL KNOW-HOW to develop, make, have made, use and sell
LICENSED PRODUCTS in the TERRITORY upon the terms and conditions set forth
therein; and

 

WHEREAS, AIDS VACCINE is a LICENSED PRODUCT and TREATMENT VACCINE is a LICENSED
PRODUCT; and

 

WHEREAS, the parties wish to amend the Agreement to provide for the reversion of
non-exclusive rights to VICAL under the VICAL PATENT RIGHTS and VICAL KNOW-HOW
for AIDS VACCINE and TREATMENT VACCINE for human immunodeficiency virus
(“HIV-1”), subject to certain conditions described herein; and

 

WHEREAS, under the Fourth Amendment, VICAL granted MERCK an option to obtain up
to three (3) CANCER TARGET LICENSES; and

 

WHEREAS, MERCK has recently exercised its option to obtain all three (3) CANCER
TARGET LICENSES available to MERCK pursuant to the Fourth Amendment;

 

WHEREAS, MERCK and VICAL have agreed that MERCK shall have an option to obtain
up to [***] additional CANCER TARGET LICENSES, and to extend the Option Period
(as such term is defined in the Fourth Amendment) for such CANCER TARGET
LICENSES, on the same terms as applicable to CANCER TARGET LICENSES under the
Fourth Amendment, as further set forth herein;

 

NOW, THEREFORE, in consideration of the premises and covenants set forth herein,
the parties hereto agree as follows:

 

1. This Fifth Amendment shall be effective as of the date set forth above (the
“Amendment Effective Date”).

 

2. Modification of License Regarding AIDS VACCINE and TREATMENT VACCINE for
HIV-1. As of the Amendment Effective Date, the license granted to MERCK pursuant
to Article 3.1 of the Agreement, and the rights and obligations of MERCK and
VICAL arising therefrom, are modified as it relates to AIDS VACCINE and
TREATMENT VACCINE for HIV-1. Accordingly, the following provisions of the
Agreement shall be amended:

 

  2.1 The following new definitions shall be added:

 

“DNA HIV VACCINE” shall mean a bulk or finished vaccine containing a plasmid
nucleic acid that encodes for an antigenic protein, where such vaccine is
utilized for prevention and/or treatment of human immunodeficiency virus and/or
diseases or medical conditions involving infection with human immunodeficiency
virus.

 

          ***Confidential Treatment Requested



--------------------------------------------------------------------------------

“ELECTROPORATION” shall mean the use of an electrical pulse to temporarily
disturb membranes of a cell or cells.

 

“ELECTROPORATION EXCLUSIVITY PERIOD” shall mean the [***] period immediately
following the Amendment Effective Date.

 

“ELECTROPORATION HIV FIELD” shall mean the use of ELECTROPORATION TECHNOLOGY to
assist with the in vivo delivery of the DNA HIV VACCINE into human tissue.

 

“ELECTROPORATION TECHNOLOGY” shall mean any device for use in ELECTROPORATION,
such device including any software, applicators or custom components used in
such ELECTROPORATION.

 

“VICAL ELECTROPORATION KNOW-HOW” shall mean all information and data in the
ELECTROPORATION HIV FIELD, which are not generally known to the public,
including, but not limited to, formulae, procedures, protocols, techniques and
results of experimentation and testing, which are necessary or useful in the
ELECTROPORATION HIV FIELD to make, use, develop, sell or seek regulatory
approval to market a composition, or to practice any method or process related
to information or data claimed or disclosed in any issued patent or pending
patent application within the VICAL ELECTROPORATION PATENT RIGHTS, (i) which are
in existence as of the Amendment Effective Date or thereafter during the
ELECTROPORATION EXCLUSIVITY PERIOD and (ii) in which VICAL has a licensable or
sublicensable interest and which is in the possession or control of VICAL
(including but not limited to any such rights obtained by VICAL from Inovio
Biomedical Corporation or its subsidiary). For clarification, VICAL
ELECTROPORATION KNOW-HOW shall not include any information and data pertaining
to the DNA HIV VACCINE itself, and VICAL ELECTROPORATION KNOW-HOW shall not be
included in the VICAL KNOW-HOW or VICAL PATENT RIGHTS.

 

“VICAL ELECTROPORATION PATENT RIGHTS” shall mean any and all patents and patent
applications in the TERRITORY which are necessary or useful in the
ELECTROPORATION HIV FIELD and in which VICAL has a licensable or sublicensable
interest as of the Amendment Effective Date or thereafter during the
ELECTROPORATION EXCLUSIVITY PERIOD, including any patent issued from any such
patent application, including utility, model and design patents and
certification of invention, and all divisionals, continuations,
continuations-in-part, reissues, renewals, extensions, or additions to any such
patents and patent applications claiming benefit of the priority date thereof to
the extent the foregoing are applicable to the ELECTROPORATION HIV FIELD. For
clarification, VICAL ELECTROPORATION PATENT RIGHTS shall not include any patents
or patent applications claiming the DNA HIV VACCINE or its manufacture or use,
and VICAL ELECTROPORATION PATENT RIGHTS shall not be included in the VICAL
KNOW-HOW or VICAL PATENT RIGHTS.

 

Article 3.1 is amended by reorganizing the existing text of Article 3.1 into
different subsections, and revising the text of such provision, as follows:

 

  3.1

(a) VICAL grants to MERCK an exclusive license (even as to VICAL) under VICAL
KNOW-HOW and VICAL PATENT RIGHTS to develop, make,

 

          ***Confidential Treatment Requested

 

2



--------------------------------------------------------------------------------

 

have made, use and sell LICENSED PRODUCTS, other than AIDS VACCINE and TREATMENT
VACCINES for HIV-1, in the TERRITORY, and a non-exclusive license under VICAL
KNOW-HOW and VICAL PATENT RIGHTS to conduct research with regard to LICENSED
PRODUCTS, other than AIDS VACCINE and TREATMENT VACCINES for HIV-1, in the
TERRITORY, with the right to grant sublicenses to AFFILIATES of MERCK and those
persons or entities through whom MERCK, in the normal course of its business
collaborates in the research, development, manufacture and/or sale of its
products.

 

  (b) VICAL grants to MERCK a non-exclusive license under VICAL KNOW-HOW and
VICAL PATENT RIGHTS to research, develop, make, have made, use and sell AIDS
VACCINE and TREATMENT VACCINES for HIV-1 in the TERRITORY with the right to
grant sublicenses to AFFILIATES of MERCK and those persons or entities through
whom MERCK, in the normal course of its business collaborates in the research,
development, manufacture and/or sale of its products. Such license shall be
subject to the provisions of Article 3.5.

 

  (c) Notwithstanding the remaining provisions of this Article 3.1, nothing in
this Agreement shall prohibit VICAL from utilizing the VICAL KNOW-HOW and/or
VICAL PATENT RIGHTS, exclusive of MERCK KNOW-HOW, to develop, make, have made,
use and sell, either by itself or with one or more third parties, products for
the treatment of infectious diseases; provided, notwithstanding the preceding
language in this Section 3.1(c), that VICAL shall not have any right to develop,
make, have made, use or sell, either by itself or with one or more third
parties, TREATMENT VACCINES other than AIDS VACCINE and TREATMENT VACCINES for
HIV-1, which activities relating to AIDS VACCINE and TREATMENT VACCINES for
HIV-1 shall be subject to the provisions of Article 3.5.

 

  2.2 Article 2.6 of the Agreement is hereby amended to be replaced in its
entirety as follows:

 

Unless otherwise mutually agreed by MERCK and VICAL, responsibility for
development of LICENSED PRODUCTS shall belong to MERCK; provided, however that
VICAL or its licensees shall have responsibility for development of AIDS VACCINE
and TREATMENT VACCINES for HIV-1 developed pursuant to VICAL’s retained rights
under Article 3.5. In this connection, MERCK shall use diligent efforts,
consistent with those applied to other products of similar commercial value, to
conduct a development program for each LICENSED PRODUCT (other than those
developed by VICAL or its licensees) to obtain regulatory approvals for such
LICENSED PRODUCT to the extent provided in Article 13 below. [Since we are
updating, deleted language no longer applicable] Summary reports with respect to
such development activities shall be made as outlined in Article 13 below.

 

  2.3 A new Article 3.5 shall be added to the Agreement, as follows:

 

  3.5 Rights With Respect to Human Immunodeficiency Virus.

 

  (a) VICAL shall retain the non-exclusive right under the VICAL PATENT RIGHTS
and VICAL KNOW-HOW to research, develop, make, have made, use, sell, offer for
sale and/or import AIDS VACCINE and TREATMENT VACCINES for HIV-1 in the
TERRITORY with the right to grant licenses (including the right to further
sublicense under such licenses).

 

3



--------------------------------------------------------------------------------

  (b) VICAL shall retain the non-exclusive right under the VICAL ELECTROPORATION
KNOW-HOW and VICAL ELECTROPORATION PATENT RIGHTS to conduct research of DNA HIV
VACCINE using ELECTROPORATION TECHNOLOGY in the ELECTROPORATION HIV FIELD in the
TERRITORY on its own behalf and on behalf of its AFFILIATES or any federal
government agency. VICAL grants to MERCK during the ELECTROPORATION EXCLUSIVITY
PERIOD a non-exclusive license under VICAL ELECTROPORATION KNOW-HOW and VICAL
ELECTROPORATION PATENT RIGHTS to conduct research of DNA HIV VACCINE using
ELECTROPORATION TECHNOLOGY in the ELECTROPORATION HIV FIELD in the TERRITORY,
with the right to grant sublicenses to AFFILIATES of MERCK and those persons or
entities through whom MERCK, in the normal course of its business, collaborates
in the research of its products.

 

  (c) In addition to the rights retained by VICAL in the ELECTROPORATION HIV
FIELD set forth in Section 3.5(b), VICAL retains the exclusive right under the
VICAL ELECTROPORATION KNOW-HOW and VICAL ELECTROPORATION PATENT RIGHTS to
develop, make, have made, use, sell, offer for sale and/or import DNA HIV
VACCINE using ELECTROPORATION TECHNOLOGY in the ELECTROPORATION HIV FIELD in the
TERRITORY, provided, however, that during the ELECTROPORATION EXCLUSIVITY
PERIOD, such rights retained by VICAL shall subject to the provisions of
Section 3.5(d). During the ELECTROPORATION EXCLUSIVITY PERIOD, VICAL shall not
have the right to grant sublicenses to any third party of its rights retained
under this Section 3.5(b) or (c), but may engage in clinical development
activities on its own behalf and on behalf of its AFFILIATES or any federal
government agency. If MERCK and VICAL do not enter into a license pursuant to
the right of negotiation under Section 3.5(d), VICAL shall have the right to
grant sublicenses (including the right to further sublicense under such
licenses) of its rights retained under Sections 3.5(b) and (c).

 

  (d)

During the ELECTROPORATION EXCLUSIVITY PERIOD, Merck shall have an exclusive
option to negotiate an exclusive, sublicensable license under the VICAL
ELECTROPORATION KNOW-HOW and VICAL ELECTROPORATION PATENT RIGHTS to develop,
make, have made, use, sell, offer for sale and/or import DNA HIV VACCINE using
ELECTROPORATION TECHNOLOGY in the ELECTROPORATION HIV FIELD in the TERRITORY,
and a non-exclusive, sublicenseable license under VICAL ELECTROPORATION KNOW-HOW
and VICAL ELECTROPORATION PATENT RIGHTS to conduct research with regard to DNA
HIV VACCINE using ELECTROPORATION TECHNOLOGY in the ELECTROPORATION HIV FIELD in
the TERRITORY, such license to be on terms to be negotiated in good faith
between the parties (and, as applicable, subject to the terms and conditions of
the license granted to VICAL by Inovio Biomedical Corporation or its
subsidiary). MERCK may, in its discretion, notify VICAL in writing at any time
during the ELECTROPORATION EXCLUSIVITY PERIOD that it desires to obtain such an
exclusive license in the ELECTROPORATION HIV FIELD, and the parties shall
thereafter negotiate in good faith regarding the terms of such an exclusive
license; provided that any agreement for such an exclusive license negotiated by
the parties would have to be signed by the parties within ninety (90) days after
the end of the ELECTROPORATION EXCLUSIVITY PERIOD and VICAL may continue to
conduct research pursuant to its rights under Section 3.5(b) during the period
from the written notice from MERCK to VICAL through the date that any agreement
for such an exclusive license is signed by the parties. MERCK’s rights pursuant
to this Section 3.5(d) shall expire upon the expiration of the ELECTROPORATION
EXCLUSIVITY PERIOD. If MERCK does not notify VICAL in writing that it desires to
obtain such an exclusive license in the ELECTROPORATION HIV FIELD during the
ELECTROPORATION EXCLUSIVITY PERIOD or, if MERCK does so notify VICAL during the
ELECTROPORATION EXCLUSIVITY PERIOD but the parties do not enter

 

4



--------------------------------------------------------------------------------

 

into an agreement for such an exclusive license after good faith negotiations
within ninety (90) days after the end of the ELECTROPORATION EXCLUSIVITY PERIOD,
then VICAL shall have no further obligation to MERCK with respect to a license
under VICAL ELECTROPORATION KNOW-HOW and VICAL ELECTROPORATION PATENT RIGHTS.

 

  2.4 In Article 13.1 of the Agreement, at the end of the first sentence, the
following language shall be added: “provided, however, that effective as of the
Amendment Effective Date for the Fifth Amendment, MERCK shall have no obligation
to exercise such diligent efforts with regard to an AIDS VACCINE or TREATMENT
VACCINES for HIV-1.”

 

3. No Obligation to Provide Data; No Diligence Obligation. MERCK shall have no
obligation to provide any MERCK KNOW-HOW or any other materials, data or other
information to VICAL in connection with the reversion to VICAL of rights to AIDS
VACCINE and TREATMENT VACCINE for HIV-1 as contemplated by this Fifth Amendment.
VICAL shall have no diligence obligation with regard to development or
commercialization by VICAL or its licensees of any AIDS VACCINE or TREATMENT
VACCINE for HIV-1.

 

4. Additional Option to Obtain Exclusive License for CANCER TARGETS.

 

  (a) Additional Option Grant. In addition to the CANCER TARGET Option granted
pursuant to the Fourth Amendment, VICAL hereby grants MERCK an additional option
(the “Additional Option”) to obtain a license under the VICAL PATENT RIGHTS and
VICAL KNOW-HOW to make, have made, use, sell, offer to sell and import CANCER
VACCINES in the TERRITORY for up to an additional [***] CANCER TARGETS. Except
as provided in this Fifth Amendment, the terms and conditions of the Additional
Option, and the CANCER TARGET LICENSES obtained by MERCK pursuant to such an
Additional Option, shall be as provided for in Paragraph 9 of the Fourth
Amendment. VICAL intends to grant to a third party the first right to obtain a
license under the VICAL PATENT RIGHTS and VICAL KNOW-HOW solely with respect to
such CANCER TARGETS described on Attachment 1 (the “Third Party Right”), and
MERCK acknowledges that, notwithstanding anything to the contrary in Paragraph 9
of the Fourth Amendment, the Additional Option granted to MERCK with respect to
such CANCER TARGETS is subject to such Third Party Right and may only be
exercised if such third party waives or does not exercise the Third Party Right.
For avoidance of doubt, in exercising the Additional Option for a CANCER TARGET
LICENSE, a CANCER TARGET shall be identified by MERCK by providing appropriate
identifying information identifying such CANCER TARGET; such appropriate
information may include, but shall not limited to, GenBank accession numbers, a
locus link number, or other identifying information that uniquely identifies
such CANCER TARGET.

 

  (b) Additional Option Period. The term of the Additional Option shall commence
on the Amendment Effective Date of this Fifth Amendment and shall expire on the
[***] anniversary thereof (the “Additional Option Period”). Such Additional
Option Period shall be automatically renewed for [***] additional [***] terms,
for a total of [***], unless MERCK notifies VICAL in writing prior to the first
anniversary of the Amendment Effective Date of this Fifth Amendment (for the
[***] year of the Additional Option Term), or the [***] anniversary of the
Amendment Effective Date of this Fifth Amendment (for the [***] year of the
Additional Option Term) that it does not desire to further extend the Additional
Option Period or MERCK does not make the payment for the [***] year of the
Additional Option Term or the [***] year of the Additional Option Term as
provided in Paragraph 5(c) below.

 

  (c)

Payment for [***] of Additional Option Period. As consideration for the
Additional Option during [***] year of the Additional Option Period, MERCK shall
pay to VICAL [***] for each CANCER TARGET for which it has not yet exercised an
Additional

 

          ***Confidential Treatment Requested

 

5



--------------------------------------------------------------------------------

 

Option as of the [***] anniversary of the Amendment Effective Date of this Fifth
Amendment. As consideration for the Additional Option during [***] year of the
Additional Option Period, MERCK shall pay to VICAL [***] for each CANCER TARGET
for which it has not yet exercised an Additional Option as of the [***]
anniversary of the Amendment Effective Date of this Fifth Amendment. Such
payments shall be made within 30 days after the start of the [***] years of the
Additional Option Period, and upon issuance of an invoice to MERCK by VICAL. No
payment shall be required for Merck obtaining the Additional Option during
[***].

 

5. The parties have agreed upon a press release relating to this Fifth
Amendment, which is attached hereto as Attachment 2.

 

6. Effect of Amendment. In no event shall this Fifth Amendment be interpreted as
a termination of the Agreement. This Fifth Amendment shall not be interpreted as
an amendment of any provisions of the Agreement except as specifically set forth
in this Fifth Amendment, and all other terms and conditions of the Agreement
shall remain unmodified and in full force and effect except specifically amended
by this Fifth Amendment.

 

7. Defined Terms. Unless otherwise provided in this Fifth Amendment, all
capitalized terms in this Fifth Amendment shall have the meaning provided for in
the Agreement.

 

8. Counterparts. This Fifth Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

          ***Confidential Treatment Requested

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement the day and year
first above written.

 

MERCK & CO., INC.       VICAL INCORPORATED BY:  

/s/ Mervyn J. Turner, Ph.D.

      BY:  

/s/ Mr. Vijay B. Samant

TITLE:

  Senior Vice President, Worldwide Licensing and External Research      

TITLE:

 

President & CEO

DATE:

  September 8, 2005      

DATE:

 

September 8, 2005



--------------------------------------------------------------------------------

Attachment 1

 

[***]

 

          ***Confidential Treatment Requested